Citation Nr: 9901867	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-23 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder 
including as secondary to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970 and from December 1976 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 1997, the RO denied entitlement to service connection 
for PTSD as none of the veteran's claimed in-service 
stressors were verified.  At the same time, the RO also 
denied entitlement to service connection for a skin disorder 
due to exposure to AO.  The RO concluded that the veteran's 
skin condition did not happen in the military and was not 
aggravated by it.   

The Board notes that on a statement received in February 
1997, the veteran has disagreed with the denial of service 
connection for ulcers and for high blood pressure which was 
denied by the RO in January 1997.  The Board construes this 
February 1997 statement to be a timely filed notice of 
disagreement on the issues of entitlement to service 
connection for ulcers and for hypertension.  These issues are 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

3.  The medical evidence does not establish a clear diagnosis 
of PTSD.

4.  The claim of entitlement to service connection for a skin 
disorder including as secondary to AO exposure is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1998).

2.  The claim for service connection for a skin disorder 
including as secondary to AO exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
PTSD.

Factual Background

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for any mental 
disorders during either of the veteran's periods of active 
duty.  No pertinent abnormalities were noted on the 
separation examination conducted in January 1970.  No 
pertinent abnormalities were noted on the service 
examinations conducted in November 1975 and May 1978.   

Review of the service personnel records shows that the 
veteran served in Vietnam from July 1968 to July 1969.  His 
military occupational specialty while serving in Vietnam was 
telephone installation repairman.  He was assigned to C 
Company, 124th Signal Battalion, 4th Infantry Division.  

The veteran was awarded the Vietnam Cross of Gallantry with 
Palm.  He was not awarded the Combat Infantryman Badge or 
Purple Heart medal.  

A VA PTSD examination was conducted in August 1996.  The 
veteran claimed that while stationed in Vietnam, his primary 
assignment was performing guard duties in mountegnard 
villages.  He indicated that he was fired upon numerous times 
while performing this duty.  The veteran reported one 
incident wherein a friend of his named [redacted] was 
wounded one evening at a remote location in Vietnam.  The 
veteran thought his friend would die of his wounds but he did 
not see him again after the man was evacuated.  The veteran 
claimed that the next night he left his perimeter armed only 
with a knife with plans to kill enemy soldiers.  He reported 
that he thereafter did, in fact, attack and kill an enemy 
soldier in hand to hand combat.  

The veteran also reported killing other enemy soldiers at 
greater distances with his weapons.  It was noted that the 
veteran had considerable difficulty discussing his combat 
experiences.  During the examination, the veteran vacillated 
between stating that he may not have actually killed anyone 
in Vietnam and stating that he was very much aware of killing 
some individuals who were attacking his position.  He also 
reported being exposed to the deaths of other servicemen.  

The pertinent diagnosis was chronic type PTSD that was severe 
in nature.  It was noted that the veteran's level of 
stressors was severe to catastrophic in Vietnam with his 
seeing the deaths of other servicemen and also killing enemy 
individuals in combat, including having one experience of 
hand-to-hand combat.  

An August 1996 report of a VA social and industrial survey is 
associated with the claims file.  With regard to his actions 
while in Vietnam, the veteran reported that he would be sent 
with approximately 30 other soldiers to guard mountain 
yard villages.  The veteran reported that while performing 
this guard duty he and his colleagues would encounter almost 
constant small arms fire at night.  



VA outpatient treatment records dated from November 1992 to 
October 1996 have been associated with the claims file.  On 
an outpatient intake form dated in November 1992, the veteran 
reported that he was seeking treatment due to disturbing 
dreams about Vietnam.  The symptoms began in January 1992 
when the veteran stated that he started feeling guilty 
about some of the things he had done while serving as a 
sniper during his tour in Vietnam in 1969.  He reported 
that he had taken trophies from dead enemy soldiers whereby 
he would cut off their ears and wear them on a necklace.  
Later in the same document it was again noted that the 
veteran reported that he had been a sniper in Vietnam.  PTSD 
was diagnosed.  A treatment record dated in October 1996 
included the notation of PTSD.  

The veteran appeared for a local RO hearing in June 1997.  He 
testified that he was trained as a wireman when he was 
sent to Vietnam but he did not work in his field while in 
Vietnam.  He was assigned to a support company whose 
principal duty was to guard montagnard villages.  During the 
day he would accompany patrols around the villages.  He also 
manned listening posts at night.  He did not receive any 
specialized training for these duties other than basic 
training.  His unit was attacked but never overrun.  He 
testified that he had killed enemy soldiers.  He could not 
give the date of the incidents.  The veteran considered a 
fellow serviceman named [redacted] his friend.  He knew 
that [redacted] was wounded in action during a fire fight.  
[redacted] was in the 4th Infantry Division with the veteran.  He 
could not give an estimate of when his friend was injured.  

On a supplemental statement of the case prepared by the RO in 
November 1997, it was reported that the RO searched VA 
records for a veteran named [redacted] which turned up two 
records.  A serviceman named [redacted] served in the 
Marine Corps from September 1966 to April 1969, including 
duty in Vietnam.  However, review of his claims file revealed 
that this veteran did not submit any claim for wounds 
received in action.  

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veterans military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by 
the November 1992 outpatient treatment record and the August 
1996 VA PTSD examination, offered by VA medical 
professionals.  The only stressors reported on the November 
1992 outpatient treatment record and the August 1996 VA PTSD 
examination were all combat related.  The Board finds the 
doctors who conducted these examinations arrived at the 
diagnoses based on stressors the veteran related from his 
tour of duty in Vietnam.  Thus, the Board finds the record 
establishes the first and third elements set out above.  
38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The United States Court of Veterans Appeals (Court) has held 
that, "[i]t is the duty of the BVA as the fact finder to 
determine credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was engaged in 
combat with the enemy under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veterans bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
credible supporting evidence of a non-combat stressor 
may be obtained from service records or other sources.  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veterans testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Courts 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that if the claimed 
stressor is not combat-related, [the] appellants lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor.  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute credible 
supporting evidence of the existence of the claimed non-
combat stressor.  Id.



In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was undisputed, 
unequivocal diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an unequivocal 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).





Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the appellant served in 
Vietnam during the period of hostilities there, that he 
reported he was exposed to stressors during such service, and 
that PTSD has been diagnosed by VA medical professionals.  In 
view of these findings, the Board has concluded that the 
veterans claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for purposes of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.


In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He performed duties as a lineman while stationed 
in Vietnam.  He was not awarded any combat decorations.  

The stressors which the veteran reported consisted of the 
following: he was often shot at while guarding montagnard 
villages; a friend of his named [redacted] was wounded in action 
and the veteran subsequently killed an enemy soldier in 
retaliation armed only with a knife; he had killed other 
enemy soldiers at a distance; he had acted as a sniper 
and he had removed enemy ears as trophies.  He reported that 
he had seen other soldiers killed.  The veteran did not 
supply any information regarding the times, dates or 
locations of any of his claimed stressors.  

The RO searched VA files for the name [redacted] and found two 
veterans.  This was the only actual name provided by the 
veteran regarding in-service stressors.  However, the only 
veteran by this name who served in Vietnam was in the Marine 
Corps and did not submit a claim for any wounds received in 
action in Vietnam.  

The Board finds that the veteran did not provide requested 
information such as names, dates, places or unit designations 
by which verification of stressors is undertaken. 

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
requested information to submit to the United Stated Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
Board notes that the veteran was requested in July 1996 to 
provide descriptive information by which verification of the 
claimed in-service stressors could be undertaken.  The 
veteran responded by reporting that he had listed his 
stressors at his VA PTSD examination.  He did not respond 
further to the request to provide evidence regarding 
stressors.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veterans fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  

In short, the sole supporting evidence that the alleged 
stressful events occurred are the veterans own testimony, 
statements and notation of such experiences as recorded by 
medical professionals in connection with treatment and 
evaluation.  

A non-combat veterans lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships attendant to service in Vietnam.  
However, service in Vietnam is not service in combat.  Wood 
v. Derwinski, 1 Vet. App. at 193 (1991).  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

The Board notes inconsistencies in the veteran's claimed 
stressors.  At the time of his outpatient treatment in 
November 1992, the veteran reported that he was a sniper in 
Vietnam and had taken enemy body parts as trophies.  He did 
not mention any friend being wounded and subsequently killing 
an enemy with a knife in hand to hand combat.  In August 
1996, the veteran did not mention any activities involving 
duties as a sniper or taking trophies.  The Board has placed 
reduced probative value on the veteran's statements as a 
result of his inconsistencies.  The Board also finds the 
veteran's allegations that he acted as a sniper in Vietnam to 
be suspect, particularly when he stated that he had received 
no specialized training other than basic infantry training 
prior to being sent to Vietnam.  

In summary, the veterans military records show that the 
veteran was a lineman during the Vietnam War.  He is without 
combat awards or citations.  There is no support in either 
military records or statements by third parties as to the 
occurrence of the alleged stressful events.  The veteran's 
own accounts of in-service stressors are inconsistent.  
Without credible supporting evidence that the claimed in-
service stressors actually occurred, the diagnosis of PTSD 
opined to be causally related to the claimed stressful in-
service events is not supportable.  

The diagnoses of PTSD were based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physicians 
diagnosis [j]ust because a physician or other health care 
professional accepted the appellants description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD.  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear 
diagnosis of PTSD shown to be related to recognized military 
stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veterans appeal is denied.  
38 C.F.R. § 3.304(f).


II.  Entitlement to service connection 
for a skin disorder including as 
secondary to exposure to AO.  

Factual Background

Review of the service medical records shows that in March 
1969, the veteran was treated for tinea pedis.  In March 
1981, the veteran sought treatment for a rash.  The 
assessment was question of allergic phenomenon.  The 
veteran's skin was found to be normal at the time of the 
separation examination conducted in January 1970.  On the 
Report of Medical History portion of the examination, the 
veteran denied experiencing any skin diseases.  No pertinent 
abnormalities were noted on the service examination conducted 
in November 1975.  No pertinent abnormalities were noted on 
the exit examination conducted in May 1978.  On the Report of 
Medical History portion of the May 1978 examination, the 
veteran denied experiencing any skin diseases.  

The veteran was afforded a VA examination in August 1996.  He 
reported that he may have been exposed to AO although he was 
not aware of any direct spraying on him or around him.  He 
complained of experiencing intermittent itchy, dry skin for 
the past six years.  The skin disorder responded to 
hydrocortisone.  The skin disorder was primarily on his 
trunk, upper extremities and back as well as his groin.  He 
has had no other skin problems, neurological problems, 
cancers or hematological problems.  

Physical examination revealed a few areas of xerosis and mild 
eczematous changes on the back, lower abdomen and right 
forearm.  No other skin lesions or rashes or abnormalities 
were noted.  No peripheral adenopathy was observed.  
Neurological examination was unremarkable.  

The assessment was that the veteran had possible exposure to 
AO in 1968 and 1969.  The veteran did not have any known 
sequelae from the AO exposure although he did have a child 
born with what sounded to the examiner like a septal defect 
about 10 years prior to the examination.  It was also noted 
that the veteran has five male children who have asthma.  The 
veteran did have some eczema which had been symptomatic for 
six years and which responded to topical steroids.  There was 
no evidence of chloracne or malignancies related to the 
Agent Orange.  

VA outpatient treatment records dated from November 1992 to 
October 1996 have been associated with the claims file.  A 
treatment record dated in March 1996 included the notation 
that the veteran had a past history of psoriasis.  Physical 
examination revealed that the veteran's skin was clear.  

The veteran appeared for a local RO hearing in June 1997.  He 
testified that a VA doctor informed him that he had a skin 
condition due to AO.  He reported that he had bumps on his 
skin and a rash on his back.  He treated the rash with 
ointment.  He had the rash ever since he was exposed to AO in 
1968 and 1969 while serving in Vietnam.  The ointment the 
veteran was supplied with came from VA.  

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991);  38 C.F.R. § 3.303 (1998).


Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In determining whether a claim is well grounded, the 
claimants evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim,  Tirpak v. Derwinski, 2 Vet. App. 6-9, 611 
(1992), the absence of cognizable evidence renders a 
veterans claim not well grounded.  

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).



Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a)(1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. 38 C.F.R. § 3.307(a) 
(1998).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.303(a) 
(1998).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a) 
(1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (1998).  This list is 
exclusive.

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  As to tropical 
diseases the fact that the veteran had no service in a 
locality having a high incidence of the disease may be 
considered as evidence to rebut the presumption, as may 
residence during the period in question in a region where the 
particular disease is endemic.  The known incubation periods 
of tropical diseases should be used as a factor in rebuttal 
of presumptive service connection as showing inception before 
or after service.  38 C.F.R. § 3.307(d) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 
1994).  The veteran could also seek presumptive service 
connection on another ground if applicable.

Analysis

Review of the claims file evidences the fact that the veteran 
has not been diagnosed with any of the disabilities entitled 
to presumptive service connection under 38 C.F.R. § 3.309(e) 
based on exposure to herbicides.  The examiner who conducted 
the August 1996 medical examination affirmatively found that 
the veteran did not have chloracne or malignancies related 
to Agent Orange.  




The United States Court of Appeals for the Federal Circuit 
determined that §5 of the Veterans Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98- 
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d), despite the fact that the claimed disability is not 
a potentially radiogenic disease under 38 C.F.R. § 3.311b 
(now § 3.311(1997)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  In such cases, an appellant must be given an 
opportunity to prove that the exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d).

In light of Combee, the Board must not only determine whether 
the veteran in this case has a disability listed in 38 C.F.R. 
§ 3.309(e), but also determine if his current disability or 
disabilities, if any, are the result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  The fact that 
the veteran does not meet the requirements of 38 C.F.R. § 
3.309(e) does not preclude him from establishing service 
connection with proof of actual direct causation.  However, 
the Court has held that where the issue involves medical 
causation (such as whether a current disability is the result 
of Agent Orange exposure) competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The medical record does not reveal that the veteran possesses 
any medical expertise, and he has not claimed such expertise.  
Thus, the veterans lay medical assertions that he has a skin 
disorder as a result of his active service or due to his 
exposure to AO have no probative weight.  On the issue of 
medical causation, the Court has been clear.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

The veteran was treated once in service in March 1969 for 
tinea pedis.  In March 1981, the veteran sought treatment for 
a rash.  The assessment was question of allergic phenomenon.  
The veteran's skin was found to be normal at the time service 
examinations were conducted in January 1970, November 1975, 
and May 1978.  On the Report of Medical History portions of 
these examinations, the veteran denied experiencing any skin 
diseases.  

At the time of the most recent VA examination of the veteran 
conducted in August 1996, areas of xerosis and mild 
eczematous change on the back was noted.  This disorder was 
not linked to active duty by the examiner.  

The only evidence of record showing that the veteran 
currently has a skin disorder due to active duty is the 
veteran's own allegations.  As indicated above, the veteran 
does not have specialized medical training and is considered 
a lay person.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the absence of a diagnosis of skin disorder which is 
linked to active duty on any basis, the veteran's claim of 
entitlement to service connection for a skin disorder on a 
direct basis or as secondary to exposure to AO must be denied 
as not well grounded.  

The Board finds that the veterans claim is not well grounded 
when evaluated in light of the above referenced requirements 
for a well-grounded claim.  The Board has carefully 
considered the allegations of the veteran and his 
representative with respect to his claim; however, he cannot 
meet the burden imposed by § 5107(a) merely by presenting lay 
testimony as to the existence of a disability and a relation-
ship between that disability and his service because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under § 5107(a).  
Accordingly, in light of the lack of any competent medical 
evidence supporting the claim, the Board must find the 
veteran's claim to be not well grounded.  

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well-grounded claim for a 
skin disorder, and the appellant has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well-grounded claim for 
service connection for a skin disorder including as secondary 
to AO exposure, the doctrine of reasonable doubt does not 
apply.


ORDER

Entitlement to service connection for PTSD is denied.  

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a skin disorder 
including as secondary to AO exposure, the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the veteran timely filed a notice 
of disagreement with the January 1997 rating decision wherein 
the RO denied entitlement to service connection for ulcers 
and hypertension.  Accordingly, the veteran is entitled to a 
statement of the case.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In order to afford the veteran due process of law, the Board 
is remanding this case to the RO for further development as 
follows:

The RO should issue a statement of the 
case to the veteran in response to his 
notice of disagreement with the January 
1997 rating decision wherein entitlement 
to service connection for ulcers and 
hypertension was denied.

If the veteran files a substantive appeal as to these issues, 
the RO should return the case to the Board for appellate 
review.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
